Citation Nr: 0533316	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-12 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed migraine 
headaches.  

2.  Entitlement to service connection for a claimed prostate 
disorder.  

3.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD) and diverticulitis.  

4.  Entitlement to service connection for a claimed bilateral 
knee disorder. 

5.  Entitlement to service connection for claimed respiratory 
disorders including sinusitis, asthma and bronchitis.  

6.  Entitlement to service connection for a claimed colon 
disorder.  

7.  Entitlement to service connection for claimed nasal 
polyps.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1944 to April 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

These issues were previously before the Board in September 
2004.  The Board found that new and material evidence had 
been submitted to reopen the claims of service connection for 
migraine headaches and for nasal polyps.  These issues were 
remanded for a de novo review and for additional development.  
The remaining issues were also remanded for additional 
development.  The requested development has been completed, 
and this case has been returned to the Board for further 
review.  



FINDINGS OF FACT

1.  The veteran does not contend that he was in the vicinity 
of Hiroshima or Nagasaki, participated in nuclear testing or 
was exposed to radiation in the performance of his duties 
aboard ship; the evidence does not show that the veteran was 
exposed to radiation during service.  

2.  The veteran states that he experienced headaches during 
service; post service medical records show treatment for 
possible migraine headaches seven years after service, and 
indicate that there is a current diagnosis of migraine 
headaches.  

3.  The veteran is not shown to have had prostate disorder to 
include carcinoma was not shown in service or until many 
years following discharge from service; no competent evidence 
has been presented to link any current prostate disability to 
an event or incident in active service.  

4.  Neither gastroesophageal reflux disease or diverticulitis 
nor any other colon disorder is shown to have been present in 
service or until many years following discharge from service; 
no competent evidence has been presented to link that relates 
any current gastrointestinal disorder to an event or incident 
in active service.  

5.  The veteran is not shown to have manifested a knee 
disorder in service or until many years following discharge 
from service; there is no competent evidence to link any 
current disorder to include to arthritis to any event or 
incident in active service.  

6.  Although asthma was noted on entrance into active 
service, treatment for this disability was not shown during 
service. 

7.  The veteran is shown to have participated in chemical 
warfare testing; this evidence confirms that he was involved 
in patch testing only without evidence of full body testing.  

8.  The currently demonstrated sinusitis and bronchitis are 
not shown to have manifested in service or until many years 
following discharge from service; there is no competent 
evidence to link either to any event or incident of active 
service.  

9.  The veteran is not shown to have had a colon disorder in 
service or until many years following discharge from service; 
there is no competent evidence linking the claimed colon 
disorder to any event or incident of active service.  

10.  The currently demonstrated nasal polyps were not shown 
in service or until many years following discharge from 
service; there is no competent evidence linking this 
condition to any event or incident of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by migraine headaches is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(d) (2005). 

2.  The veteran's prostate disability is not due to disease 
or injury that was incurred in or aggravated by active 
service; nor may cancer be presumed to have been incurred in 
service or due to radiation exposure therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.316 (2005).  

3.   The veteran's disability manifested by gastroesophageal 
reflux disease and diverticulitis is not due to disease or 
injury that was incurred due to or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.316 (2005).  

4.  The veteran's knee disability is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.316 (2005).  

5.  The veteran's respiratory disability to include that 
manifested by sinusitis, asthma and bronchitis is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.304(b), 3.306(b), 3.316 (2005).  

6.  The veteran is not shown to have a colon disability due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.316 (2005).  

7.  The veteran's disability manifested by nasal polyps is 
not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.316 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed many disabilities 
as a result of active service.  He argues that he began to 
experience stomach problems and headaches during service.  

The veteran asserts that he was told his stomach problem was 
seasickness, but he believes it was a precursor to his 
current disabilities.  He notes that he was told he has 
migraine headaches shortly after discharge from service, and 
that he was also seen for stomach complaints during this 
period.  

The veteran also notes that he participated in mustard gas 
testing during service, and he believes this may have led to 
the development of many of his disabilities.  He argues that 
he participated in both full body and patch testing. 


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
June 2004.  The notice included the type of evidence needed 
to substantiate the claim for service connection, namely, 
evidence of an injury, disease, or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury, disease, or event, causing an injury or 
disease during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

Finally, the letter specifically requested that the veteran 
provide any evidence in his possession that pertained to the 
claim.  Information specific to the veteran's claims based on 
exposure to radiation or mustard gas testing was previously 
provided to the veteran in the September 2002 statement of 
the case.  

As the VCAA notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  For this reason, the veteran has not been 
prejudiced by the timing of the notices and no further 
development is needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All private records that were 
previously identified by the veteran have been obtained.  In 
response to the June 2004 letter, the veteran stated that all 
of his medical care was now provided by VA.  These records 
have also been obtained.  

The veteran has been afforded new VA examinations and 
pertinent medical opinions have been obtained for the two 
issues that were reopened by the September 2004 decision.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of VCAA have been met. 


Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If arthritis or malignant tumors become manifest to a degree 
of 10 percent within one year of separation from active 
service, then they are presumed to have been incurred during 
active service, even though there is no evidence of these 
disabilities during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

In addition to the foregoing, the regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full- body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316.  


Radiation Contentions

The veteran further contends that he may have developed 
certain disabilities due to radiation exposure in service, in 
particular his migraine headaches and nasal polyps.  

The veteran argues that his ship went to Japan shortly after 
the end of the Second World War.  The Board will examine the 
veteran's contentions regarding radiation exposure prior to 
addressing the evidence pertaining to each individual claimed 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that service connection for a condition 
which is claimed to be attributable to ionizing radiation 
exposure during service may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  

First there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "showing that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994).  See also Hardin 
v. Brown, 11 Vet. App. 74, 77 (1998).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a).  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b).  

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c) (2005).  

Migraine headaches and nasal polyps are not among the 
disabilities associated with exposure to radiation.  However, 
the record shows that the veteran has been treated for 
prostate cancer, which is among the disabilities associated 
with exposure to radiation.  See 38 C.F.R. § 3.311(b)(2).  

None of the veteran's other claimed disabilities are 
recognized as being related to radiation exposure.  
Furthermore, the veteran has not submitted any medical 
opinion that relates any of his other disabilities to 
radiation exposure.  

The veteran argues that his ship went to Japan after the end 
of World War II, which he believes exposed him to radiation.  
The evidence shows that the veteran served aboard a destroyer 
escort during the final year of World War II, and left the 
ship in March 1946.  

A copy of the ship's log is contained in the record.  This 
shows that the veteran's ship escorted another vessel to 
Sasebo, Kyushu, Japan, on September 22, 1945, and began the 
return to Okinawa the next day.  However, there is no 
indication that the ship docked in Japan, that the veteran 
left the ship, or that the veteran was ever within 10 miles 
of Hiroshima or Nagasaki.  

The veteran does not contend that he was ever in the vicinity 
of Hiroshima or Nagasaki.  Furthermore, the veteran does not 
contend that either he or his ship participated in nuclear 
testing, and the ship's log shows that the veteran left the 
ship in March 1946, which is before testing began in the 
South Pacific.  See 38 C.F.R. § 3.309(d).  

Finally, the veteran does not contend, and the evidence does 
not show, that the veteran was exposed to radiation during 
the performance of his duties aboard ship.  

The Board notes that the veteran's contentions do not fit any 
of the circumstances provided for in the pertinent 
regulations regarding radiation exposure.  His contentions 
amount to no more than that he was in the vicinity of Japan 
soon after the end of the war.  

This does not provide a basis on which to refer the veteran's 
claim for a dose assessment.  See 38 C.F.R. §§ 3.309(d), 
3.311(a).  Therefore, the Board will not further consider the 
veteran's contentions regarding service connection for 
disabilities that result from exposure to radiation.  

The Board will now proceed to examine each of the veteran's 
claimed disabilities individually.  


Migraine Headaches

The veteran states that he began to experience headaches 
during active service.  He says that these headaches started 
while he was stationed aboard his ship.  

However, a careful review of the eservice medical records 
shows that they are negative for reports or treatment of 
headaches.  

The private medical records from December 1953 show that the 
veteran was examined for severe headaches accompanied by 
nausea and vomiting.  These would occur two to five times 
each month.  There were no precipitating factors.  The 
impression was that it might be migraine headaches, but more 
likely due to tension.  

The veteran was afforded a VA examination in November 1991.  
The diagnoses included that of a history of migraine 
headaches.  

The veteran was afforded a VA examination in December 2004.  
He reported that his headaches began between 1944 and 1946 
when he was on active duty aboard his ship.  During service, 
his symptoms were simply diagnosed as headaches.  Later, they 
were diagnosed as migraine headaches.  

Currently, the VA doctors all agreed that the veteran had 
migraine headaches.  He usually had one frontal headache a 
month, lasting for 24 hours.  Following examination, the 
diagnoses included migraine headaches and established medical 
diagnosis.  

The examiner said that there was no etiological reason for 
migraine headaches, and the only established fact was that 
the veteran had migraine headaches.  He added that this made 
it impossible to provide an opinion regarding the possibility 
of a relationship between the veteran's headaches and 
service, and that it would be pure speculation to say that 
the veteran's migraines were related to service.  

The Board finds that service connection for migraine 
headaches is warranted.  The veteran states that he first 
began to experience his headaches while on active duty.  

While the veteran does not have the medical expertise to say 
that the headaches he experienced in service were migraine 
headaches, he is able to testify that he experienced 
headaches as a symptom.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The private records dated December 1953 show that the veteran 
continued to seek treatment for headaches, and the examiner 
believed they could be due to migraines.  More recent medical 
records confirm the diagnosis of migraine headaches.  

The December 2004 VA examination notes that the veteran 
continues to have migraines, but refused to speculate as to 
their cause.  The Board finds that as the veteran states the 
had headaches in service, as there is medical evidence to 
show treatment for headaches as early as seven years after 
service, and as he currently has a diagnosis of migraine 
headaches, entitlement to service connection is merited.  

The Board has resolved all doubt in favor of the veteran in 
reaching this decision.  38 U.S.C.A. § 5107(b).  

Prostate Disorder

The veteran's service medical records are negative for 
complaints or findings relevant to a prostate disorder.  

The post service medical records include the records of a VA 
hospitalization in July 1987.  These show that the veteran 
had been experiencing symptoms of benign prostatic 
hypertrophy for over a year, which had become progressively 
worse for the past three or four months.  He was admitted for 
elective transurethral resection of the prostate.  The 
February 1988 records show that the veteran was satisfied 
with the result of the surgery.  

The November 1996 VA records show that the veteran had a 
recent diagnosis of adenocarcinoma of the prostate, and that 
he was being considered for radiation management.  

His 1987 surgery was noted.  His prostate-specific antigens 
were found to have increased since March 1996, and a biopsy 
had revealed Gleason's adenocarcinoma.  

The October 1996 records indicate that the veteran originally 
refused treatment for his prostate cancer, but later changed 
his mind.  He underwent transurethral resection of the 
prostate in May 1997.  The treatment continued in August 
1997.  

Subsequent VA records show a history of prostate cancer.  
March 1999 records state that the veteran's prostate-specific 
antigens were at zero.  

The Board finds that service connection for a prostate 
disability is not demonstrated.  The service medical records 
are negative for prostate problems.  A prostate disability 
was first noted in 1986, which is forty years after discharge 
from service.  

Furthermore, there is no medical opinion that relates the 
veteran's prostate disability to active service.  Prostate 
cancer is not among the disabilities that are recognized as 
being related to mustard gas testing.  Therefore, service 
connection is not merited.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309, 3.316.  


GERD, Diverticulitis, and a Colon Disability

The veteran's service medical records are negative for 
findings or complaints regarding GERD, diverticulitis or a 
colon disorder.  

Private medical records dated December 1953 show that the 
veteran complained of nausea and vomiting in conjunction with 
his headaches.  

Additional private medical records from 1956 show that the 
veteran was seen for complaints of stomach pains.  An X-ray 
study of the upper gastrointestinal tract was normal, and a 
colon series was planned.  

The August 1956 records state that there was no pathology.  
The diagnosis was that of gastroenteralgia, rule out colon 
lesion.  

The veteran was seen for bleeding from his rectum in 1969.  

VA hospital records from February 1984 to March 1984 show 
that the veteran was admitted after developing a pulmonary 
embolism.  The diagnoses included those of mild dyspepsia.  
He underwent a barium swallow with upper gastrointestinal 
examination, and esophagogastric duodenoscopy.  The findings 
were essentially normal.  

The December 1985 records include a diagnosis of 
diverticulitis.  This caused bleeding in January 1986.  A 
November 1993 VA X-ray study revealed diverticulosis of the 
colon.  

The veteran was hospitalized in a VA facility for a lower 
gastrointestinal bleed in September 1996.  The discharge 
diagnosis included that of diverticulitis.  

The veteran was hospitalized for diverticulitis from January 
1999 to February 1999.  He had experienced a massive lower 
gastrointestinal bleeding, anastomotic leak, and 
intraabdominal abscess.  The veteran underwent a left 
hemicolectomy, an exploratory laparotomy and Hartman's 
procedure.  

In August 1999, the veteran was readmitted for bleeding 
diverticulitis.  His past medical history included GERD.  He 
underwent a completion colectomy with ileoproctostomy.  

The veteran underwent repair of an incisional hernia in June 
2000.  He was seen for pain of the upper abdomen in May 2003.  

The Board finds that service connection for GERD, 
diverticulitis, and any other colon disability is not 
warranted.  

The service medical records do not contain any evidence of 
gastrointestinal disability.  The Board notes the veteran's 
contentions that he experienced stomach pains during service, 
and that he believes that these pains are related to his 
current disabilities.  

However, the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The post service medical records show that the veteran was 
initially seen for stomach complaints in conjunction with his 
headaches in December 1953.  He was seen specifically for 
gastrointestinal complaints in 1956, but all testing was 
negative.  

The initial evidence of a chronic disability is the December 
1985 report which shows a diagnosis of diverticulitis.  This 
is dated nearly 20 years after discharge from service.  There 
is no medical opinion that relates this disability to active 
service.  This progressed so that a total colectomy was 
required in August 1999.  

A diagnosis of GERD was noted at that time, but there is also 
no medical opinion that relates this disability to service.  
Additional disabilities of the colon such as carcinoma have 
not been demonstrated.  

GERD, diverticulitis, and other colon disabilities are not 
recognized as being related to mustard gas testing.  38 
C.F.R. § 3.316.  

Therefore, as there is no evidence of GERD, diverticulitis, 
or any other colon disability during service, as these 
disabilities were first diagnosed many years after service, 
and as there is no medical opinion to relate these 
disabilities to service, service connection for these 
disabilities is not established.  


Bilateral Knee Disorder

The service medical records are negative for injury to or 
complaints regarding the veteran's knees.  

The post service medical records include July 1983 VA 
treatment records that contain a diagnosis of degenerative 
arthritis of the knees.  

An October 1983 VA examination shows that the veteran did not 
have full range of motion of his knees.  The diagnoses 
included that of severe degenerative generalized arthritis of 
the knees.  The veteran underwent a left tibial osteotomy in 
February 1984.  

A July 1991 statement of the veteran indicates that his 
arthritis dates from 1962.  A November 1991 VA examination 
includes a diagnosis of severe degenerative joint disease.  

The evidence does not support the claim of service connection 
for degenerative joint disease of the knees.  The service 
medical records are negative for this disability.  There is 
no evidence of degenerative joint disease within the first 
year after discharge from service.  

In fact, the veteran states that his disability began in 
1962, which is 16 years after discharge from service.  The 
first medical confirmation of the disability is dated 1983, 
which is 37 years after discharge.  

The veteran has not offered any specific contentions 
indicating why he believes his arthritis is related to 
service, and there is no medical opinion that relates this 
disability to service.  Arthritis is not a disability that 
has been related to mustard gas testing.  38 C.F.R. § 3.316.  
Therefore, a grant of service connection is not warranted.  


Respiratory Disorders

At this juncture, the Board notes that respiratory 
disabilities such as asthma, sinusitis, and COPD are among 
the disabilities that are associated with certain forms of 
mustard gas testing.  38 C.F.R. § 3.316.  

The veteran's service medical records include the June 1944 
entrance examination.  This notes that the veteran had a 
history of hay fever and slight asthma.  The rest of the 
examination was normal.  

The remainder of the service medical records does not show 
any complaints or treatment for hay fever, asthma, or any 
other respiratory disabilities.  

The April 1946 separation examination, including a chest X-
ray study, was negative for any respiratory disabilities.  
There were no respiratory diagnoses recorded.  

A May 1946 memorandum is contained in the veteran's service 
medical records.  This contains general information regarding 
volunteers who had participated in chemical warfare testing.  
An index card regarding the veteran's participation was 
attached.  

This indicates that the veteran underwent a patch experiment 
on August 16, 1944.  The maximum reading was said to be 
"NV".  The memorandum indicates that "V" stands for 
vesicle.  The abbreviation "NV" was not explained.  

VA treatment records from October 1977 show that the veteran 
had been treated for post nasal drainage and coughing since 
September 1976.  The diagnosis was that of chronic sinusitis.  

The July 1987 VA hospital records show that the veteran 
denied having a pulmonary disability.  

The April 1991 VA records show that the veteran was seen for 
acute bronchitis.  

In an October 1991 statement, the veteran indicated he had 
been exposed to a series of gas tests.  He had been placed in 
a protective suit and gas mask, and then put in a gas chamber 
for one hour each day for two days.  

The veteran said that his eyes and nose burned even though he 
was wearing a mask.  He also experienced burning around the 
edge of the mask and the wrists of the suit.  He underwent 
patch testing two days later.  

The veteran included a list of disabilities he attributed to 
gas testing.  This did not include any respiratory 
disabilities.  

The veteran underwent a VA pulmonary examination in 
conjunction with a mustard gas examination in November 1991.  
He claimed mustard gas exposure, but said that there had been 
no significant problems with his lungs.  He denied a chronic 
cough.  He stated that he did not have a history of asthma.  

After the examination, the assessment was that of probably no 
significant pulmonary pathology, and pulmonary function 
testing was expected to be normal.  A November 1991 VA chest 
X-ray study was negative.  

A May 1994 letter from the Naval Research Laboratory replied 
to inquiries from the RO regarding four different veteran's 
participation in chemical warfare tests.  The records 
indicated that three of them, including the current veteran, 
participated in patch testing only.  A fourth participated in 
full-body chamber tests.  

A document describing the members of "Group 40" was 
included.  This document contained a list of research 
participants from "Group 40", and shows that they arrived 
on August 14, 1944.  Some of these participants were noted to 
have been issued suits, and others participated in patch 
testing.  

This document shows that the veteran participated in patch 
testing only, and that his testing occurred on August 16, 
1944.  His maximum reading was described as "NV", and the 
agent used was "H".  An additional document described the 
patch testing for August 16, 1944, and said that each man 
wore eight patches for four hours.  

Three other documents show the twelve man test groups 
reactions 24, 48, and 72 hours after test exposure.  The 
veteran's name is listed on each of these documents.  A 
glossary provided by the Naval Research Laboratory indicated 
that "NV" refers to "numerous vesicles".  

An October 1995 X-ray study of the sinuses revealed some 
thickening.  A November 1995 chest X-ray study found that 
there were no infiltrates, acute processes, or mass lesions.  
The impression was that of a stable chest when compared to 
last study.  The December 1995 VA surgical records show that 
the veteran underwent various procedures related to 
sinusitis.  He was noted to be asthmatic and undergoing 
treatment for his pulmonary problems.  The May 1997 records 
contain diagnoses of bronchitis and sinusitis.  

The veteran underwent a VA examination in December 2004.  The 
diagnoses included status postoperative nasal polyp removal 
with X-rays showing chronic evidence of sinusitis left 
maxillary sinus.  

The examiner opined that it would be pure speculation to say 
that the veteran's nasal polyps or sinusitis was due to any 
disease, injury, or exposure during active service.  

Initially, the Board notes that the question of whether the 
veteran participated in full body mustard gas testing was 
previously considered by the Board in March 1997.  

The Board found at that time that there was no evidence that 
the veteran had participated in full body chemical testing, 
and that he had participated in patch testing only.  

The Board has reviewed the evidence pertaining to the 
veteran's chemical testing, and again finds that there is no 
evidence to support the veteran's contentions that he 
participated in full body mustard gas testing.  

The records from the Naval Research Laboratory appear to be 
complete, and show that some testing participants were 
involved in full body testing, and some were involved in 
patch testing only.  These same records clearly show that the 
veteran was involved in patch testing only.  Therefore, 
consideration of service connection for respiratory 
disabilities under the provisions of 38 C.F.R. § 3.316 is not 
warranted.  

The service medical records clearly state that the veteran 
had asthma on entrance into active service.  Therefore, he is 
not entitled to a presumption of soundness for this 
disability.  See 38 C.F.R. § 3.304(b).  

The service medical records do not show that the veteran made 
any pertinent complaints or received any treatment for asthma 
during active service, and the veteran does not claim to have 
received such treatment.  

The only post service medical records to note asthma are 
dated December 1995.  There is no medical opinion that 
indicates the veteran's asthma was aggravated by active 
service.  The Board concludes that service connection for 
asthma by aggravation is not warranted.  38 C.F.R. 
§ 3.306(b).  

The Board notes that the veteran was found to have a history 
of mild hay fever upon entrance into active service.  As 
there is no clear diagnosis of sinusitis, the Board finds 
that there is a presumption of soundness for this disability.  
38 C.F.R. § 3.304(b).  

The service medical records are completely negative for 
evidence of complaints or treatment regarding sinusitis.  The 
post service medical records show that this disability was 
first treated and diagnosed in 1976, which is 30 years after 
the veteran's discharge from service.  There is no medical 
opinion that relates this disability to service.  Therefore, 
service connection for sinusitis is not warranted.  

The service medical records are negative for bronchitis or 
any other pulmonary disability.  The veteran's lung X-ray was 
negative at discharge.  Furthermore, the post service medical 
records include the report of a November 1991 VA examination, 
which determined that the veteran did not have a pulmonary 
disability.  

Subsequent VA treatment records include diagnoses of acute 
bronchitis, but do not establish that the veteran has chronic 
bronchitis or any other chronic respiratory disability.  
Finally, there is no medical opinion that relates any of the 
veteran's post service symptoms or diagnoses to his active 
service.  

Therefore, the Board finds that service connection for 
respiratory disabilities including sinusitis, asthma and 
bronchitis is not merited.  


Nasal Polyps

The service medical records are negative for nasal polyps.  

The private medical records from the 1960's show that the 
veteran had vocal polyps removed on several occasions.  

A November 1991 VA ear, nose, and throat examination shows 
that the veteran had a history of vocal cord and nasal 
polyps, which had been removed.  On examination, there was 
rhinitis, with no evidence of polyps.  

The December 1995 VA surgical records show that the veteran 
underwent surgery for the removal of nasal polyps.  

The veteran was afforded a VA examination in December 2004.  
His medical history showed that his trouble with nasal polyps 
began in 1977.  Some were removed at that time, and others 
had been removed in 1998.  As noted earlier, the diagnoses 
included status postoperative nasal polyp removal with X-rays 
showing chronic evidence of sinusitis left maxillary sinus.  

The examiner added that it would be pure speculation to say 
that the veteran's nasal polyps or sinusitis was due to any 
disease, injury, or exposure during active service.  

The Board finds that service connection for nasal polyps is 
not demonstrated.  The service medical records are negative 
for this disability.  The post service medical records do not 
show that the veteran had nasal polyps prior to 1977, which 
is 31 years after his discharge from service.  

As previously noted, there is no evidence to confirm that the 
veteran participated in full body mustard gas testing, so the 
provisions of 38 C.F.R. § 3.316 are not for application.  

Therefore, as there is no evidence of nasal polyps either 
during service or until many years after discharge from 
service, and as there is no medical opinion that relates the 
nasal polyps to service, service connection is not warranted.  



ORDER

Service connection for migraine headaches is granted.  

Service connection for a prostate disorder is denied.  

Service connection for gastroesophageal reflux disease and 
diverticulitis is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for respiratory disorders including 
sinusitis, asthma and bronchitis is denied.  

Service connection for a colon disorder is denied.  

Service connection for nasal polyps is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


